DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 (“04-27-22 Submission”).
In response to a final Office action mailed on 01/27/2022 (“01-27-22 FOA”), the Applicant have amended independent claim 1 in the 04-27-22 Submission.
Claims 6-7 are cancelled.
Claims 14-20 are withdrawn.
	Currently, claims 1-5 and 8-13 are pending.
Response to Arguments
Applicant’s amendments to independent claim 1 have overcome the prior-art rejections as set forth under line item numbers 1-2 in the 01-27-22 FOA.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record, James Merrick (Reg. No. 43,801) on 05/13/2022 and 05/16/2022.
The application has been amended as follows:
Claims 14-20 have been cancelled.
Claims 14-20. (Cancelled)
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 and 8-13 are allowed.

    PNG
    media_image1.png
    423
    646
    media_image1.png
    Greyscale

Regarding independent claim 1, U.S. Patent Publication No. 2018/0062105 A1 to Lius et al. in Figs. 1, 2A and 5 teaches an organic light emitting diode display 100 (Figs. 1, 2A, 5, ¶ 46-¶ 47 & ¶ 81, display device 100 including OLED)  comprising: 
a substrate 501 (¶ 76, substrate 501); 
a semiconductor layer 508 (¶ 76, second semiconductor layer 508) disposed on the substrate 501; 
a first insulating layer 506 (¶ 77, insulator layer 506) which covers the semiconductor layer 508; 
a first conductive layer G2 (¶ 77, second gate electrode G2) disposed on the first insulating layer 506; 
a second insulating layer 510 (¶ 77, insulator layer 510) which covers the first conductive layer G2; 
a second conductive layer 545 (¶ 77, second drain electrode 545) disposed on the second insulating layer 510; 
a third insulating layer 511 (¶ 79, insulator layer 511) which covers the second conductive layer 545; 
a third conductive layer AM1 (¶ 79, first capacitor electrode AM1) disposed on the third insulating layer 511; 
a first organic layer 512 (¶ 80, insulator layer 512) which covers the third conductive layer AM1, the third conductive layer AM1 being disposed between the first organic layer 512 and the third insulating layer 511; 
a fourth conductive layer 514 (Fig. 5 & ¶ 80, lower portion of electrode 514) disposed on the first organic layer 512; 
a second organic layer 513 (¶ 80, insulator layer 513) which covers the fourth conductive layer 514 (Fig. 5, lower portion of electrode 514 has side surfaces covered by the layer 513); 
an anode 514 (¶ 81, upper portion of electrode 514 and the electrode 514 is an anode) disposed on the second organic layer 513;
a driving transistor 220, G2, 543, 545 (Figs. 2A, 5 & ¶ 81, second transistor formed of layers G2, 543 and 545 serve as the driving transistor 220) disposed on the substrate 501, wherein the driving transistor 220, G2, 543, 545 includes a first semiconductor 508 (¶ 76, second semiconductor layer 508) disposed in a same layer as the semiconductor layer 508, and including a channel region (Fig. 5, center portion of layer 508), a source region S/D3 (¶ 76, third source/drain region S/D3), and a drain region S/D4 (¶ 76, fourth source/drain region S/D3), 
a driving gate electrode G2 (¶ 77, second gate electrode G2) disposed in a same layer as the first conductive layer G2, and 
a source electrode 543 (¶ 77, second source electrode 543) connected to the source region S/D3 of the first semiconductor 508 and a drain electrode 545 (¶ 77, second drain electrode 545) connected to the drain region S/D4; 
a second thin film transistor 230, G3, 546, 547 (¶ 81, third transistor formed of layers G3, 546 and 547 serve as the reset transistor 230); and 
a third thin film transistor 210, G1, 541, 542 (Figs. 2A, 5 & ¶ 81, first transistor formed of layers G1, 541 and 542 serve as the switching transistor 210) connected to the gate electrode G2 of the driving transistor 220 (Figs. 2A & 5),
wherein the fourth conductive layer 514 (Fig. 5, lower portion of 514) is connected between the third conductive layer AM1 and the anode 514 (Fig. 5, upper portion of 514).
U.S. Patent Publication No. 2016/0351846 A1 to Kim et al. discloses a fourth conductive layer 210 (Fig. 2 & ¶ 63, second auxiliary electrode 210) includes a lower layer 211 (Fig. 2 & ¶ 63, second lower auxiliary electrode 211), a middle layer 212 (Fig. 2 & ¶ 63, second center auxiliary electrode 212), and an upper layer 213 (Fig. 2 & ¶ 63, second upper auxiliary electrode 213), 
the lower layer 211 is disposed between a first organic layer 172 (¶ 62 & ¶ 56, second planarization layer 172 formed of an organic insulating material) and the middle layer 212, and includes a transparent conductive oxidization film (¶ 63, transparent conductive material including ITO).
However, the prior art of record, fails to disclose or suggest, in combination with the other claimed elements in claim 1, the second thin film transistor connected to the source electrode of the driving transistor.
Therefore, independent claim 1 is allowed.
Claims 2-5 and 8-13 are allowed, because they depend from the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                 

/JAY C CHANG/Primary Examiner, Art Unit 2895